         CASE 0:19-cv-02618-SRN-TNL Doc. 20 Filed 12/12/19 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA


ANTHONY AYIOMAMITIS,

                                Plaintiff,                    Case No. 1:19-cv-2618

       - against -

STAR TRIBUNE MEDIA COMPANY LLC,

                                Defendant.


                                 NOTICE OF SETTLEMENT

The parties have reached a settlement in principle. The parties will submit a stipulation of

dismissal within the next 30 days. We respectfully request at the initial conference scheduled for

December 13, 2019 be adjourned in light of the settlement.


/s/Richard Liebowitz
Richard Liebowitz
